Citation Nr: 0845111	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  98-17 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
disabilities.

2.  Entitlement to an initial rating in excess of 30 percent 
for a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cervical spine disability, to 
include as secondary to a service-connected low back 
disability.  In August 2006, the Board remanded that claim 
for further development.  Thereafter, an August 2007 rating 
decision granted service connection and awarded a 30 percent 
disability rating for dysthymia.

In an October 1997 letter to the RO, the veteran appears to 
have raised a claim to reopen his previously denied claim for 
service connection for TMJ.  The issue was raised again by 
the veteran in May 2008 and August 2008 correspondence to the 
Board in which he claimed entitlement to service connection 
for TMJ with an effective date of April 1991, to include as 
secondary to a nonservice-connected cervical spine 
disability.  In May 2008, he claimed entitlement to an 
increased rating for his service-connected psychiatric 
disability.  In August 2008, he claimed entitlement to an 
increased rating for a right knee disability (claimed as a 
failing right knee (ACL) reconstruction) and a low back 
disability (claimed as post-traumatic arthritis).  The 
veteran also claimed entitlement to service connection for a 
left knee disability, right knee arthritis, sexual 
dysfunction (claimed as erectile dysfunction), psychiatric 
disorders (claimed as major depression disorder, anxiety, 
pain disorder, depression, and post-traumatic stress 
disorder), and thoracic dextroscoliosis, all claimed as 
secondary to service-connected low back and right knee 
disabilities.  He also claimed entitlement to an effective 
date earlier than January 29, 1998, for the assignment of a 
30 percent disability rating for a service-connected 
gastrointestinal disability and to an effective date earlier 
than January 29, 1998, for dysthymia.  The veteran's claim 
for entitlement to an effective date of April 1, 1996, or 
August 19, 1996, for a nonservice-connected cervical spine 
disability is premature as his claim for entitlement to 
service connection for a cervical spine disability is 
currently on appeal.  Finally, he raised the issue of whether 
a February 2008 rating decision was based upon clear and 
unmistakable error (CUE).  As those claims have not been 
developed for appellate review, the Board refers them to the 
RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

As an initial matter, in August 2008 the veteran submitted 
additional evidence to the Board in support of his claim.  
The Board finds that the RO should consider the additional 
medical evidence prior to the Board's appellate review of 
this issue.  Disabled Am. Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003); VAOPGCPREC 
1-2003, 69 Fed. Reg. 25177 (2004).

The veteran contends that he has a cervical spine disability 
that is related to his service-connected low back and right 
knee disabilities.

VA medical certificates dated in August 1996 and October 1996 
reflect that the veteran was treated for complaints of 
cervical pain.

A private medical report dated in December 1998 indicates 
that the veteran was evaluated in April 1996 for complaints 
of cervical and neck pain.  Dr. Borilla-Torres opined that 
low back problems are often complicated by secondary cervical 
problems.

In a March 1999 private medical report, Dr. Terrero opined 
that based on his experience, low back problems are often 
complicated with cervical spine problems and that the veteran 
injured his neck during service.  A private medical record 
dated in April 2002 shows that he was involved in an 
automobile accident.

The veteran submitted a private medical report dated in 
September 2003 which indicates that x-ray and MRI 
examinations of the cervical spine indicated straightening of 
the normal lordosis.  Dr. Guillont opined that the 
straightening of the normal lordosis at the cervical spine 
was related to the injuries he sustained in service, 
including his back and right knee.  That physician further 
opined that his neck and cervical pain were associated with 
anxiety and headaches.

The veteran submitted a July 2004 private medical report 
which indicates that he had a cervical lesion since 1988 when 
he fell down during service.  He contends that he requested 
treatment of his neck condition in service, but it was not 
provided.  It was also noted that he was diagnosed with 
cervical radiculopathy in 1995.  Dr. Velez noted that he 
sustained injury to his neck in a motor vehicle accident in 
February 1997, but opined that his neck condition, diagnosed 
as cervical herniated disc C2-C3 and degenerative disc 
disease, was acquired during the service-related accident 
suffered in 1988.  The physician further opined that the 
veteran complained of neck pain prior to the motor vehicle 
accident.

An October 2006 private medical report from Dr. Luigi 
indicates that the veteran had a bad cervical lesion since 
1988.

Pursuant to the Board's August 2006 remand, the veteran was 
afforded a VA spine examination in December 2007.  The claims 
folder was evaluated and the examiner noted that the onset of 
cervical spine pain was in 1988.  It was noted that he had a 
car accident in [1997] and hurt his cervicodorsal spine.  He 
underwent range of motion tests and was diagnosed with 
cervical strain and cervical spondylosis with facet joint 
disease.  The examiner opined that the veteran's cervical 
spine disabilities were not related to his active service 
based upon the fact that there was no evidence of a diagnosis 
or treatments for cervical conditions in the claims folder or 
service medical records.  The examiner further opined that 
the veteran's cervical condition was less likely than not 
related to his service-connected lumbar spine condition in 
terms of pathophysiology or etiology, as well as to lumbar 
spine biomechanics.  However, the examiner failed to 
reconcile that opinion with the various opinions of record 
finding that the veteran's cervical spine disorder is related 
to his low back disability and the injuries he sustained in 
service, as requested in the August 2006 remand.  A remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).

Subsequent to the December 2007 VA examination, the veteran 
submitted a December 2007 private medical report from Dr. Hau 
which indicates that he was treated in April 2007 for 
complaints of neck pain, the onset of which began after a 
service-related incident in 1988.  It was noted that he had a 
history of multiple motor vehicle accidents in 1997, 2000, 
and 2005.  The physician opined that he had a chronic 
condition initially caused by trauma in service followed by a 
moderate to severe degenerative process of the spine as a 
result of disability and repetitive trauma from motor vehicle 
accidents.  As it remains unclear whether the veteran's 
cervical spine disability is related to his service, service-
connected disabilities, or post-service motor vehicle 
accidents, a remand for an etiological opinion and rationale, 
and to the extent necessary, an additional examination, is 
necessary.  In this regard, the examiner on remand should 
specifically reconcile the opinion with private medical 
opinions dated in December 1998, March 1999, September 2003, 
July 2004, October 2006, and December 2007; the December 2007 
VA opinion; and any other opinions of record.

Finally, in August 2008 correspondence, the veteran expressed 
disagreement with the 30 percent rating assigned for his 
service-connected psychiatric disability in a February 2008 
rating decision.  Where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which 
addresses the issue of entitlement to an 
initial rating greater than 30 percent for 
a service-connected psychiatric 
disability.

2.  Arrange for the VA examiner who 
provided the December 2007 opinion to 
review the veteran's claims folder.  That 
review should be indicated in the report.  
If this examiner is not available, please 
forward the request to another qualified 
examiner.  No further examination of the 
veteran is necessary unless the examiner 
determines otherwise.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the December 
1998, March 1999, September 2003, July 
2004, October 2006, and December 2007 
private opinions and the December 2007 VA 
opinion.  The rationale for all opinions 
must be provided.  In addition, the 
examiner should provide the following 
opinions:

    (a)  Diagnose any current cervical 
spine disability.

(b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current cervical spine 
disability was incurred in or 
aggravated during the veteran's 
service?

(c)  Is it at least as likely as not 
that any current cervical spine 
disability is due to or the result of 
his service-connected low back, right 
knee, or psychiatric disability?

(d)  Is it at least as likely as not 
that any current cervical spine 
disability is aggravated (permanently 
increased in severity beyond the 
natural progression of the disability) 
by his service-connected low back, 
right knee, or psychiatric disability?

(e)  Is it likely that any current 
cervical spine disability is due to or 
the result of any post-service injury 
to the veteran's cervical spine, 
including post-service motor vehicle 
accidents?

3.  Then, readjudicate the claim for 
service connection for a cervical spine 
disability, with consideration of evidence 
received in August 2008 and any other 
evidence added to the record since the 
issuance of the supplemental statement of 
the case in February 2006.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

